DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 1/6/2021, wherein:
Claims 6-8 and 10-15 are currently pending; 
Claims 6, 8, and 10 have been amended; 
Claim 9 has been cancelled; and
Claims 12-15 have been newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiral assisting body having two ends wherein one end is fixed to one of the sides of the retaining body and the other end is fixed to another of the sides in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The abstract of the disclosure is objected to because each reference sign should be placed between parentheses.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites that one end of the spiral assisting body is fixed to one of the sides of the retaining body and the other end is fixed to another of the sides. A review of the originally filed disclosure produces no recitation or depiction of the spiral assisting body being fixed to the retaining body in any manner. The disclosure only states that the spiral bodies are disposed inside the retaining bodies. The recitation that they spiral bodies are fixed to the retaining bodies is therefore deemed to be unsupported new matter. 
Claims 13-15 draw dependency from claim 12 and incorporate the unsupported new matter of the parent claim. Each is rejected for at least the same rational outlined above with respect to claim 12. 
Similar to claim 12 above, claim 13 recites that the spiral assigning body is “bridged from the one side [of the retaining body] to the another side [of the retaining body] that is opposed to the one side.” Merriam-Webster defines “bridged” as “to join by a bridge.” As outlined above, there does not appear to be any support for a connection between the spiral body and the retaining body as only Figure 7 illustrates the spiral assisting body (52) and there is no indication of an interconnection between the elements. The limitation stating that the spiral body “bridges” the retaining body is therefore deemed unsupported new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 6 and 8. The claim limitations “spiral assisting bodies” and “ring-like assisting bodies” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “body” appears to be a term used as a substitute for “means” and is therefore interpreted to be a generic placeholder; the term is modified by but does not appear to provide inherent structure(s) for the function of “assisting;” and the modifier that the bodies are “spiral” or “ring-like” and have “a coil shape spirally extending in a longitudinal direction” and are “in a ring shape” do not provide sufficient structure, material, or acts for performing “assistance.”  It is completely unclear how the aforementioned shapes provide a structure that performs the assistance because assistance is not defined as reinforcing or supporting, or the like. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 7-8 and 10-15 each draw dependency from independent claim 6 and incorporate the limitations and indefiniteness of the parent claim. Each is rejected for the same rationale outlined above for failure to overcome said indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139433 to Pontarolo et al. in view of US 4928427 to Patterson. 
Re: Claim 6. As best understood due to indefiniteness, Pontarolo et al. teach a treefall preventing device (Abstract; paragraph [0002] - a structure for creating housings for setting trees into the ground and to a method for setting trees into the ground) to be buried in soil such that roots entwine the treefall preventing device as a planted tree grows (See Fig. 1), wherein
the treefall preventing device comprises three or more supporting parts (24, tubular members) extending in parallel with each other (vertical with respect to ground surface) and 
the retaining bodies are secured so as to be placed at intervals along the supporting parts (See Fig. 3). However, Pontarolo et al. do not expressly disclose that the treefall preventing device further comprises a spiral assisting body, which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body, disposed inside the retaining bodies. 
Patterson teaches a spiral assisting body (16, Fig. 5) which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body. Patterson teaches that the coil is used for irrigation of roots and is buried in the soil at the depth of the roots of the plant to be grown (See summary of the invention, col. 1, lines 37-66). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to install the spiral assisting body as taught by Patterson and to have it extend across the inside of the device taught by Pontarolo in order to irrigate the roots of the tree for the benefits taught by Patterson in the summary of the invention (e.g. concentration of watering; plants become anchored in the coils so that the surrounding soil resists erosive forces). 
Claims 6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5704159 to Dreyer et al. in view of US 4928427 to Patterson.
Re: Claim 6. As best understood due to indefiniteness, Dreyer et al. teach a treefall preventing device (Abstract; col. 1, lines 4-12) to be buried in soil such that roots entwine the treefall preventing device as a planted tree grows (See Fig. 1), wherein
the treefall preventing device comprises three or more supporting parts (6) extending in parallel with each other (all vertical with respect to ground surface) and ring-like retaining bodies (4, See Figs. 2A-2D) supported by the supporting parts (See Fig. 1), and
the retaining bodies are secured so as to be placed at intervals along the supporting parts (See Fig. 1). However, Dreyer et al. do not expressly disclose that the treefall preventing device further comprises a spiral assisting body, which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body, disposed inside the retaining bodies. 
Patterson teaches a spiral assisting body (16, Fig. 5) which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body. Patterson teaches that the coil is used for irrigation of roots and is buried in the soil at the depth of the roots of the plant to be grown (See summary of the invention, col. 1, lines 37-66). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable 
Re: Claim 11. Dreyer et al. in view of Patterson render obvious the treefall preventing device of claim 6 as outlined above. In column 1, lines 4-12 of Dreyer et al., it is taught that the device is buried in the ground and a tree including its roots are planted inside the device. 
Re: Claim 12. Dreyer et al. in view of Patterson render obvious the treefall preventing device according to claim 6 as outlined above, wherein
each of the supporting parts (6) includes a linear portion that linearly extends, the linear portion of the supporting part is arranged to be in a vertical direction (See Fig. 1 of Dreyer),
each of the retaining bodies (4) is in a rectangle shape having four sides and four comers, each of the corners being formed with two of the sides adjacent one another, wherein each of the retaining bodies is placed to be in a horizontal direction that is perpendicular to the vertical direction (See Fig. 1 of Dreyer- retaining bodies, 4, are square shaped),
the retaining bodies are arranged in parallel at different heights with respect to the vertical direction such that each of the corners is fixed to one of the linear portions of supporting parts, and the linear portions of supporting parts and the retaining bodies create one or more hexahedron lattice structures thereinside (See Fig. 1 of Dreyer). 
In making the combination of Dreyer et al. and Patterson as outlined above, installing the irrigation coil of Patterson as shown in Fig. 5 would have the spiral assisting body has two ends 
Re: Claim 13. Dreyer et al. in view of Patterson render obvious the treefall preventing device according to claim 12, wherein the combination would provide
the spiral assisting body is arranged in the horizontal direction and bridged from the one side to the another side that is opposed to the one side (See Fig. 5 of Patterson in view of Fig. 1 of Dreyer et al.).
Re: Claim 14. Dreyer et al. in view of Patterson render obvious the treefall preventing device according to claim 12, wherein: 
In col. 2, lines 55-58 of Dreyer et al., it is taught that the components may be formed of cast iron or another material made to conform to the environment of the tree. However, it is not expressly disclosed one of the retaining bodies is formed with a single metal rod that is folded into a square shape requiring that the cast iron is formed as a single metal rod that is folded into its shape. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. 
Re: Claim 15. Dreyer et al. in view of Patterson render obvious the treefall preventing device according to claim 12, wherein: 
In col. 2, lines 55-58 of Dreyer et al., it is taught that the components may be formed of cast iron or another material made to conform to the environment of the tree. However, it is not expressly disclosed that another of the retaining bodies is formed with another single metal rod that is folded into the same square shape as the one of the retaining bodies requiring that the cast iron is formed as a single metal rod that is folded into its shape. The method of forming the . 
Claims 6-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6625926 to Mancini in view of US 4928427 to Patterson.  
Re: Claim 6. As best understood due to indefiniteness, Mancini teaches a treefall preventing device (See Abstract, Figs. 1-3) to be buried in soil such that roots entwine the treefall preventing device as a planted tree grows, wherein
the treefall preventing device comprises three or more supporting parts (20, vertical stakes) extending in parallel with each other and ring-like retaining bodies (24, bands form triangular rings - see Fig. 3) supported by the supporting parts, and
the retaining bodies are secured so as to be placed at intervals along the supporting parts (See Fig. 3). However, Mancini does not expressly disclose that the treefall preventing device further comprises a spiral assisting body, which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body, disposed inside the retaining bodies. 
Patterson teaches a spiral assisting body (16, Fig. 5) which is in a coil shape spirally extending in a longitudinal direction of the spiral assisting body. Patterson teaches that the coil is used for irrigation of roots and is buried in the soil at the depth of the roots of the plant to be grown (See summary of the invention, col. 1, lines 37-66). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art 
Re: Claim 7. Mancini in view of Patterson render obvious the treefall preventing device according to claim 6, wherein
the supporting parts (20) are formed of opposite-side portions of a plurality of U-shaped curved members (See Fig. 2, wherein supporting members comprise at least one arm, 34, which forms a U-shape with the vertical section for coupling the retaining bodies).
Re: Claim 8. As best understood due to indefiniteness, Mancini in view of Patterson render obvious the treefall preventing device according to claim 6, further comprising:
ring-like assisting bodies which are ring shaped disposed inside the retaining bodies (See Fig. 3, wherein the smaller and innermost ring 24 is inside and coupled to a larger, outer ring).
Re: Claim 10. As best understood due to indefiniteness, Mancini in view of Patterson render obvious the treefall preventing device according to claim 6, wherein
the plurality of retaining bodies have different sizes from one another (See Fig. 3 wherein there are at least three rings and two have different sizes).
Re: Claim 11. Mancini in view of Patterson render obvious a treefall preventing method involving the treefall preventing device according to claim 6 (as outlined above), the method comprising:
a burying step of burying the treefall preventing device in soil after securing the treefall preventing device to the ground by a pile member (Mancini - col. 5, line 51-col. 6, line 18 - apparatus is secured via pile members, 20 and concealed under a layer of fill soil, 18); and
a planting step of planting a tree in a vicinity of the buried treefall preventing device (see aforementioned section wherein the device surrounds a tree to be supported against falling over).
Response to Arguments
Applicant's arguments filed 1/6/2021 are directed to the previous 35 35 USC 102 rejections which have been amended to 35 USC 103 rejections such that the argument s are now moot.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
As best understood due to indefiniteness, US 2017/0332561, US 2008/0209806, US 6363655, and US 5174060 all appear to teach “spiral assisting bodies” which might be applicable to the present application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644